Name: Commission Implementing Regulation (EU) 2016/613 of 19 April 2016 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  iron, steel and other metal industries
 Date Published: nan

 21.4.2016 EN Official Journal of the European Union L 105/8 COMMISSION IMPLEMENTING REGULATION (EU) 2016/613 of 19 April 2016 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information issued in respect of the goods concerned by this Regulation which does not conform to this Regulation may, for a certain period, continue to be invoked by the holder in accordance with Article 12(6) of Council Regulation (EEC) No 2913/92 (2). That period should be set at three months. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information which does not conform to this Regulation may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of three months from the date of entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (OJ L 302, 19.10.1992, p. 1). ANNEX Description of the goods Classification (CN-code) Reasons (1) (2) (3) An article (so-called monitor arm) made of aluminium, consisting of two arms, movable joints, and an attaching part at each end of the article. It is designed to be fixed onto a wall, a desk or a rail at one end and to a monitor at the other. The article allows height/width/depth adjustment of the monitor fixed to it. The monitor can be moved in all directions as required by the user. Simultaneously the cables can be neatly concealed in the article. The article can also be adapted for use with tablets, telephones, etc. (*) See image 7616 99 90 Classification is determined by general rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7616 , 7616 99 and 7616 99 90 . Classification under heading 8428 as lifting, handling, loading or unloading machinery is excluded as the main purpose of the article is to ensure that the equipment fixed to the arm is used advantageously from an ergonomic perspective. The apparatus fixed to the arm is not handled within the meaning of heading 8428 (see also the Harmonised System Explanatory Notes (HSEN) to heading 8428 ). Since various types of apparatus can be fixed to the article, classification under heading 8473 , as parts and accessories suitable for use solely or principally with machines of headings 8469 to 8472 , is also excluded. Because the article does not perform any function distinctly from and independently of any other machine or appliance attached to it, classification under heading 8479 , as other mechanical appliances having individual functions, is also excluded (see also the HSEN to heading 8479 , third paragraph, (A)). The article is therefore to be classified under CN code 7616 99 90 , as other articles of aluminium. (*) The image is purely for information.